Citation Nr: 1641219	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a respiratory disorder, to include as a qualifying chronic disability to include undiagnosed illness and chronic multi-symptom illness.  

3.  Entitlement to service connection for bilateral patellofemoral pain syndrome.  


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty from February 2003 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2011 and October 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in pertinent part, denied service connection for a bilateral knee disability, a lung (respiratory) disability, and sleep apnea.  

The Board notes that the RO determined that the claim for service connection for a lung disability was withdrawn by the Veteran in September 2012; however, review of the claims file does not show any correspondence from the Veteran withdrawing the claim for service connection for a lung (respiratory) disability.  

Review of the claims folder shows that the Veteran filed a claim for a "lung condition" and a separate claim for sleep apnea in April 2011.  In June 2011, the claim for service connection for a lung condition was denied, and the Veteran timely filed a notice of disagreement, specifically addressing symptoms of shortness of breath and less lung capacity.  The claim for service connection for sleep apnea was denied in the October 2011 rating decision, and the Veteran timely filed a notice of disagreement with that rating decision, specifically providing evidence regarding symptoms of sleep apnea.  

In June 2012, the Veteran had an informal conference with a Decision Review Officer regarding the issues of: (1) service connection for a bilateral knee disability, and (2) service connection for sleep apnea, also claimed as a lung condition; however, the informal conference report contains no statement from the Veteran limiting the claim for service connection for a lung condition to only the issue of service connection for sleep apnea.  

The August 2012 statement of the case listed the issues of as service connection for sleep apnea, but noted the Veteran had also claimed as a lung disorder, and service connection for a bilateral knee disability.  The August 2012 statement of the case included the history and contentions of in-service exposures (sand and burn pits in Iraq) and post-service symptoms of a breathing or lung disorder that were not limited to sleep apnea (e.g., shortness of breath), and reviewed the VA examination report that showed pulmonary function testing and lung X-rays and findings of dyspnea.  While the issue of service connection was not separately listed, the statement of the case addressed the substance of a claim for service connection for a lung (respiratory) disorder.

The Veteran timely filed a substantive appeal (on a VA Form 9) stating he wished to appeal all the issues in the statement of the case.  As the statement of the case addressed the substance of, and denied, service connection for a lung (respiratory) disorder, the Veteran's substantive appeal also appealed the denial of service connection for a lung (respiratory) disorder.  

The Board finds no indication that the Veteran withdrew the issue of service connection for a respiratory disability or limited the respiratory claim to only service connection for sleep apnea.  Even assuming, arguendo, that the August 2012 statement of the case did not effectively adjudicate the issue of service connection for a respiratory disability, a statement of the case is not required in this case because the Board would be exercising its jurisdiction derived from the filing of a notice of disagreement to grant service connection for an undiagnosed respiratory disability, rendering moot the purpose of the statement of the case.  The Veteran's notice of disagreement gives the Board the jurisdictional authority to grant the issue, even without issuance of a statement of the case, which includes granting the issue if all the evidence to do so is already of record.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999) (stating that a notice of disagreement is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 
5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"); Percy v. Shinseki, 23 Vet. App 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the notice of disagreement).  

The purpose of the statement of the case is rendered moot by the Board's grant of service connection for an undiagnosed respiratory disability.  The purpose of the statement of the case is to provide the Veteran a summary of the evidence, summary of the legal authority, and basis for denial of the claim to allow the Veteran to present written and/or oral arguments before the Board to support the appeal. 	 38 C.F.R. § 19.29 (2015).  Information furnished with the statement of the case includes notice of the right to file and time limit for filing a substantive appeal to the Board.  38 C.F.R. § 19.30 (2015).  As the Board is granting service connection for an undiagnosed respiratory disability, the purpose of the notice with the statement of the case is also rendered moot.  See Percy, 23 Vet. App 37 (holding that 38 U.S.C.A. § 7105(d)(3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional, so the requirement may be waived by VA actions).  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sleep apnea.  

2.  Symptoms of sleep apnea began during service.  

3.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

4.  The Veteran has a current qualifying respiratory disability characterized by dyspnea, mild restriction of lung volume, and low diffusion.

5.  The Veteran has a current diagnosis of bilateral patellofemoral pain syndrome.

6.  The bilateral patellofemoral pain syndrome was incurred in service.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for an undiagnosed respiratory disability have been met.  	 38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for service connection for sleep apnea, an undiagnosed respiratory disability, and a bilateral knee disability; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R.	 § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 	 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As sleep apnea, undiagnosed respiratory diseases, and bilateral patellofemoral pain syndrome are not listed under 38 C.F.R. § 3.309(a), the presumptive provisions based on "chronic" in-service symptoms and "continuous symptoms" after service do not apply.  

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 	 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 	 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 	 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Service Connection for Sleep Apnea 

The Veteran generally contends that the sleep apnea had its onset during active service.  The Veteran stated that during active service he began having daytime sleepiness and feelings of tiredness even after a full night's sleep.  The Veteran reported that his bunkmate during deployment told him he snored.  The Veteran's ex-spouse, who was married to the Veteran during active duty, additionally reported that the Veteran began snoring loudly, and would choke, have shortness of breath, and stop breathing in the night.  See February 2012 N.D. lay statement, June 2011 and April 2012 VA examination reports, June 2012 DRO informal conference report.  

Initially, the Board finds that the Veteran has a current diagnosis of sleep apnea.  In July 2011, the Veteran was afforded a VA examination to help assess the nature and etiology of a sleep disorder.  At that time, a sleep study was ordered.  In August 2011, the Veteran was afforded a sleep study, which diagnosed mild obstructive sleep apnea.  

Next, the Board finds that the evidence is in equipoise regarding whether the obstructive sleep apnea was "incurred in" service, that is, whether the symptoms that were later diagnosed as sleep apnea began during service.  As discussed above, the Veteran reported symptoms of sleep apnea beginning in service after return from Iraq.  The Veteran reported symptoms of excessive daytime tiredness, loud snoring, and reports from his wife that he would stop breathing.  See July 2011 VA examination report, June 2012 DRO informal conference report.  The Veteran's wife additionally testified at the June 2012 DRO informal conference that she witnessed the Veteran's loud snoring and periods of apnea while he was on active duty after return from Iraq.  

As discussed above, in July 2011, the Veteran was afforded a VA examination to help assess the nature and etiology of the sleep apnea; however, no opinion was provided regarding the etiology of the sleep apnea.  In April 2012, the Veteran was afforded another VA examination to help assess the etiology of the sleep apnea; however, again, at that time, while the VA examiner noted the Veteran reported snoring and stopping breathing at night during active duty, the VA examiner did not provide an opinion regarding the etiology of the sleep apnea.  

In June 2012, the Veteran was afforded another VA examination to help assess the etiology of the sleep apnea.  At that time, the VA examiner noted the Veteran's complaints of symptoms of sleep apnea while in service, but opined that the sleep apnea was less likely than not related to active service.  The VA examiner provided a rationale based solely on the fact that service treatment records were silent for complaints of symptoms of sleep apnea during active service.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board finds the June 2012 VA examination report to have little probative value, as the opinion was based solely on the absence of contemporaneous medical evidence.  As the Veteran is competent to testify to the onset of his own symptomatology and what others told him they observed, and the Veteran's reports of onset have been consistent and credible for the entire appeal and supported by the statements of his ex-wife, the Board finds that, in this case, the Veteran's lay evidence may establish the onset of sleep apnea during service.  See Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d, at 1376-77.  
 
As the Veteran has submitted competent and credible evidence that the symptoms of sleep apnea began during active service, resolving reasonable doubt in favor of the Veteran, the Board finds that the sleep apnea was "incurred in" service, that is, it began in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of service connection.  

Service Connection for an Undiagnosed Respiratory Disability 

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects that the Veteran served in Iraq and Kuwait; therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317. 

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 		 38 C.F.R. § 3.317(a)(2)(i)(B) .

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 	 § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;  	 	 (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 	 (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. 	 § 3.317(b).

The Veteran generally contends he has a lung disability that causes shortness of breath with walking that is aggravated by climbing stairs.  He contends that this disability began after his return from Iraq and continued after service.  See April 2012 VA examination report, June 2011 notice of disagreement.  

Pertinent in this case, a "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a)(2); 	 	 38 C.F.R. § 3.317(a)(2)(i)(A).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, muscle and joint pain.  38 C.F.R. § 3.317(b).  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  

After review of all the evidence, both medical and lay, the evidence of record is at least in equipoise regarding whether the Veteran has symptoms of an undiagnosed respiratory disability that manifested to a degree of 10 percent prior to December 31, 2016.  In the June 2011 notice of disagreement, the Veteran specifically contended that he has had chronic shortness of breath since his return from Iraq.  In April 2012, at the VA examination, the Veteran again endorsed shortness of breath when walking, and worsening upon climbing stairs, and at that time the Veteran was given a pulmonary functioning test.  Pre-bronchodilator testing resulted in FVC values of 95 percent, FEV-1 values of 94 percent, FEV-1/FVC values of 81 percent, and DLCO values of 69 percent.  Post-bronchodilator testing resulted in FVC values of 98 percent, FEV-1 values of 99 percent, and FEV-1/FVC values of 82 percent.  Furthermore, an April 2012 VA treatment note states the Veteran's lung volumes show mild restriction and low diffusion, with probable bronchospasm.  No diagnosis was provided.  As the pulmonary functioning testing shows mild restriction and low diffusion, the Board finds that there are objective symptoms of an undiagnosed respiratory disability.  

The evidence additionally is in equipoise regarding whether the symptoms of the undiagnosed respiratory disability manifested to a degree of 10 percent.  As discussed above, the treating VA doctor noted the Veteran had mild restriction and low diffusion; therefore, the Board finds that the undiagnosed respiratory disability is analogous to a restrictive lung disease. 

Restrictive lung diseases are rated under a General Formula for Restrictive Lung Disease under 38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 (2015).  Under the General Formula, a 10 percent rating is warranted for pulmonary function tests showing FEV-1 of 71 to 80 percent predicted; the ratio of FEV-1/FVC of 71 to 	 80 percent; or DLCO (SB) of 66 to 80 percent.  A 30 percent rating is warranted for pulmonary function tests showing FEV-1 of 56 to 70 percent predicted; the ratio of FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56 to 65 percent.  A 60 percent rating requires FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value; FEV-1/FVC of less than 40 percent; DLCO (SB) of less than 40 percent predicted; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or required outpatient oxygen therapy.  Id.  

As discussed above, at the April 2012 VA examination, the DLCO value was 69 percent, which meets the criteria for a rating of 10 percent.  Additionally, the FEV-1/FVC value was 81 percent, and, therefore, near the required FEV-1/FVC value of 80 percent, more nearly approximating the criteria for a 10 percent rating.  38 C.F.R. §§ 4.3, 4.7.

Based on the above, service connection for an undiagnosed respiratory disability, as due to a qualifying chronic disability, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.  See 38 U.S.C.A. 	 § 7104.  

Service Connection for Bilateral Patellofemoral Pain Syndrome

 The Veteran generally contends that the bilateral knee disability began during active service.  The Veteran reported that the bilateral knee pain had its onset in active duty and it occurred while he was running.  See June 2012 VA examination report.  The Veteran reported that he did complain about knee pain during service, but that he was only provided with painkillers, and he reported that he has had continuous symptoms of pain in the knees since active duty service.  See July 2011 notice of disagreement.  

Initially, the Board finds that the Veteran has a current diagnosis of bilateral patellofemoral pain syndrome.  At the June 2012 VA examination, the VA examiner diagnosed bilateral patellofemoral pain syndrome.  

Next, the Board finds that the evidence is in equipoise regarding whether the bilateral patellofemoral pain syndrome was "incurred in" service, that is, whether the symptoms that were later diagnosed as bilateral patellofemoral pain syndrome began during service.  At the June 2012 informal DRO conference, The Veteran testified that during deployment to Iraq and Korea, he was required to run in full gear, including a wearing 40-45 rucksack.  The Veteran reported that during deployment to Korea he trained in helicopters for air assaults, and there would be "hard landings" hitting his knees on the windowsill.  The Veteran additionally testified that during deployment to Iraq he was required to jump out of the helicopter for pick-ups, causing stress on his knees.  The Veteran testified that he did complain of knee pain during service, but he was just given Motrin, and told to come back if there was no improvement.  

The DD Form 214 reflects the Veteran's specialty was a UH-60 Helicopter repairer, and that he received a basic aviation badge.  Therefore, the Board finds that Veteran's description of running with 40-45 pound rucksacks, training for "hard landings" and air attacks, and jumping out of helicopters during deployment are consistent with the types, places, and circumstances of his service.  38 U.S.C.A. § 1154(a).   

In June 2012, the Veteran was afforded a VA examination to help assess the nature and etiology of the bilateral knee disability.  At that time, the Veteran reported the onset of symptoms around 2004 that would occur when running.  The Veteran reported he did not remember having his knees examined during service.  The VA examiner opined that, "although the lay evidence was considered," it was less likely than not that the bilateral knee disability is related to service because the service treatment records are silent for complaints of a bilateral knee disability.  As discussed above, the absence of contemporaneous medical evidence may be one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. 303.  Therefore, the Board finds the opinion to have little probative value as it relied solely on the absence of documentation in service treatment records.  

The Veteran has consistently and credibly reported that symptoms of bilateral knee pain began during active duty and continued after service separation.  Such report of in-service injury and symptoms of patellofemoral pain syndrome is consistent with the type, places, and circumstances of his service.  Resolving reasonable doubt in 

favor of the Veteran, the Board finds that the bilateral knee disability was "incurred in" service, that is, it began in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of service connection.


ORDER

Service connection for sleep apnea is granted. 

Service connection for the qualifying chronic disability of undiagnosed respiratory illness is granted.  

Service connection for bilateral patellofemoral pain syndrome is granted.  



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


